DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8-13 are objected to because of the following informalities: each of claims 8-13 recite “the method of” and refer to a prior claim, however, the claims are directed to apparatus claims. A single statutory class of invention is allowed in each claim Is this a typo? Did Applicant mean to refer to claims 8-13  with the language “the washer head assembly of”? Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-13 refer to method claims, but the claims from which they depend are apparatus claims. For example, claim 8 recites “the method of claim 7”, but claim 7 is directed to a washer head assembly (e.g. an apparatus). Clarification is requested. For purposes of interpretation, any method steps are being interpreted as being intended use and fully capable of being performed by the apparatus as claimed.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5-8, 11-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shugar (USPN 10,305,419, previously cited by Applicant in the IDS filed 6/4/2020), further in view of Zijlstra (EP 2,422,889).
As to claims 1-2 and 14-15, Shugar discloses a solar panel cleaning device having an applicator 200 including a plurality of brush cleaning devices 210 along the apparatus (Figure 2), the apparatus connected to a vehicle system (Figure 1), to allow tilting of the cleaning device relative to the solar panel (see also Figure 10, see attachment along the arm extending from the boom and a secondary arm below to adjust the angle of the cleaning device, formed below the center). 
Shugar is silent regarding a frame structure, such that there is a top frame rail and bottom frame rail. However, in Zijlstra there is a known use of a rectangular rail structure for its solar panel cleaning device (see for example at Figure 4: supporting frame 2, which defines a cleaning plane 2A). It would have been obvious to one having ordinary skill in the art at the time of the invention to have additional rails formed on the cleaning device of Shugar, to provide reinforcement to the cleaning device, as taught by Zijlstra, and also to more easier control the movement of the cleaning device by having additional support. The supporting frame of Zijlstra is also equipped to reduce breaking points along the rail by having a sturdy support system, and thus would be beneficial in Shugar. 
The claim language “a plurality of lath brushes…being selected to include a plurality of bristles being of sufficient number to support the washer head frame against the surface of the solar panel without damage to the solar panel” is taught by Shugar’s disclosure of utilizing a brush device or plurality of brush devices that can maintain a distance between the brush and the solar panels to accommodate for inaccuracies of the vehicle (Shugar at col. 7, paragraph beginning at line 21), which shows that Shugar has contemplated managing the brush application to the solar panel to minimize damage to the solar panel. Lath brushes are made of a plurality of bristles, and thus Shugar’s brush device reads on this feature. 
In Shugar, the cleaning device 510 can include a nozzle for spray cleaning water (Shugar at col. 5, paragraph beginning at line 51). 
As to claims 5-7, 11-13, and 18-20 the applied prior art discloses the use of a triangular jib winch and boom for swivel movement of the cleaning device (see Shugar Figure 10). A traveler is formed at the top of the car in a horizontal direction and connects to the boom (see Shugar Figures 10-11). As discussed above, Shugar discloses managing the brush application to the solar panel to minimize damage and Zijlstra discloses use of a rectangular frame. 
As to claim 8, as discussed above, Shugar discloses the use of pressurized spray nozzles as claimed to spray the surface of the solar panel, as well as, the use of a water recovery system. 
Claim(s) 3-4, 9-10, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shugar and Zijlstra as applied to claims above, and further in view of Fields (USPN 2005/0184011).
As to claims 3-4, 9-10, and 16-17, Shugar discloses a gutter device to capture fluid draining from the solar panel and filtration system to reuse water (Shugar at claim 12), however, is silent regarding a water recovery return line and associated pump and hydrocyclone to separate particles. However, Fields discloses the known use of both a pump (Figure 5: step 422) and hydrocyclone (Paragraphs [0006]-[0007]) for removing particles from water and reuse in a cleaning application. It would have been obvious to one having ordinary skill in the art to use a hydrocyclone cleaning system as solar panels in the applied art are exposed to outdoor elements which can greatly reduce their effectiveness, and thus removal of particles on the solar panel, and recycling/reuse would reduce the amount of water needed, be easier for cleaning on the go at varying locations, and reduce water costs. Further, Shugar’s contemplation to use a gutter to gather water for reuse advocates for the use of water economically and thus cleaning and recirculation of this water aligns with the intentions of Shugar’s gutter device. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378. The examiner can normally be reached M 10-4pm, Tu 10-2pm, W 10-4pm, and Th 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RITA P ADHLAKHA/Primary Examiner, Art Unit 1711